DETAILED ACTION
Status of Claims

This action is in reply to the claims filed on 04/13/2021.
Claims 1, 6, 11, and 22 have been amended. 
Claims 15 and 17 were cancelled.
Claims 1-14, 16, and 18-22 are currently pending and have been allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/21 has been entered.

Priority
The examiner acknowledges that the instant application claims is a continuation of 15/587610 filed 05/05/2017, and therefore, the claims receive the effective filing date of May 5, 2017.  



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Bellah on May 20, 2021.

The application has been amended as follows: 
Please replace claim 1, line 3 with:

-- memory storing instructions configures to cause the one or more processors to : --












Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Subject Eligibility
            The claims are directed to eligible subject matter for the reasons stated in the office action dated on 12/12/2018.

Allowable Subject Matter
Claim 1
            In light of Applicant’s amendment, the rejection under 35 U.S.C. 103 has been overcome. 
            
The following is a statement of reasons for the indication of allowable subject matter:

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claim 1 is allowable as follows:
            The most relevant prior art made of record includes Dave, U.S. 20150341230 A1, in view of Bartz, U.S. 20150373012 A1.
	Dave discloses a system comprising: one or more processors (Dave: [0028, Fig. 6]); and memory storing instructions configured to cause the one or more processors to; perform a discovery operation on previously deployed services to discover multi-cloud environments comprising public clouds and private clouds (Dave: [0130]), wherein the public clouds are provided by a plurality of vendors (Dave: [0052]), and wherein the private clouds are hosted by an accessible to an organization that uses the private clouds (Dave: [0003]); identify relationships between configuration items deployed in the public clouds and configuration items deployed in the private clouds using the discovery operation on the multi-cloud environments (Dave: [0136]); build a service model using the identified relationships (Dave: [0135]); provide a service map based at least in part on the service model, wherein the service map indicates the identified relationships, wherein the service map indicates a cloud service topology showing the configuration items as resource blocks with the identified relationships mapped therebetween 
	Dave does not disclose performing discovery of the public clouds using a single cloud application programming interface (API) that serves as an interface for both public and private clouds to discover the public and private clouds and providing a service map based at least in part on the service model, wherein the lifecycle operations comprise tracking and managing a lifecycle of the respective type of the configuration items.
Bartz teaches performing discovery of the public clouds using a single cloud application programming interface (API) that serves as an interface for both public and private clouds to discover the public and private clouds (Bartz: [0036-0037; 0040]), but does not teach providing a service map based at least in part on the service model, wherein the lifecycle operations comprise tracking and managing a lifecycle of the respective type of the configuration items.
Cited NPL Reference U teaches variations to software development life cycle for private and public clouds (U: [Page 79]), but does not remedy the deficiencies of the other prior art.
            No relevant prior art reference teaches, in combination, providing a service map based at least in part on the service model, wherein the lifecycle operations comprise tracking and managing a lifecycle of the respective type of the configuration items.
The examiner further emphasizes claim 1 as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as 
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that claim 1 is allowable as the evidence at hand does not anticipate the claim and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Independent Claims 6 and 11
All the limitations in computer-readable medium claim 6 and method claim 11 are closely parallel to the limitations of system claim 1 analyzed above and, as such, is indicated as containing allowable subject matter for the same reasons with respect to claim 1.

Dependent Claims 2-8 and 11-16
            Claims 2-5 are dependencies of claim 1, claims 7-10 are dependencies of claim 6, and claims 12-14, 16, and 18-22 are dependencies of claim 11 and are allowable over the prior art for the reasons identified above with respect to claim 1.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625       

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625